Citation Nr: 1042201	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  10-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for skin cancer (basal cell 
carcinoma).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1943 to April 1946.

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2009 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In his VA Form 9 received by VA in July 2010, the Veteran 
specifically noted that he was only appealing the issue of 
service connection for bilateral hearing loss disability.  
However, the subsequent VA Form 646 reflects that the Veteran's 
accredited representative was appealing both issues of 
entitlement to service connection (bilateral hearing loss 
disability and skin cancer).  As the VA Form 646 was received 
within 60 days of the June 2010 statement of the case (SOC), it 
is accepted as a substantive appeal to the issue of entitlement 
to service connection for skin cancer.  Therefore, the Board 
finds that it has jurisdiction over the issue.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for skin cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran's 
bilateral hearing loss disability is causally related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system), to have been so incurred 
or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence dated in May 2009, VA informed the appellant of 
what evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  The 
correspondence also notified him that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notice.  
 
The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private records, VA 
examination records, and the Veteran's statements in support of 
his claim.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss disability.  An undated handwritten note 
reflects the Veteran had bilateral hearing loss, but does not 
provide any decibel audiologic testing results or provide any 
identifying information regarding who performed any testing.  The 
note further reflects that the Veteran should go to Avada for 
further information.  An Avada July 2009 instrument quote sheet 
reflects that the Veteran received a price quote on two hearing 
aids.  Thus, the undated handwritten note would appear to be from 
a period close in time to July 2009.  The Board finds that a 
remand to obtain any possible other records from this examination 
is not necessary as the claims file includes VA records from 
August 2009 which reflect a current bilateral hearing loss 
disability.  The Board does not contest that the Veteran has a 
bilateral hearing loss disability; therefore, any records from 
2009 which reflect such a finding would be redundant and a remand 
to obtain them would serve no useful purpose to the Veteran.  
Moreover, the Veteran has not averred, and there is no indication 
of any kind, that any such records would include an etiology 
opinion indicating that the Veteran's hearing loss disability may 
be causally related to active service. 

A VA examination and opinion with respect to the etiology of 
hearing loss disability was obtained in August 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA 
examination/opinion obtained in this case is more than adequate, 
as the opinion is predicated on a full audiometric examination of 
the Veteran and a review of his claims file.  It considers the 
pertinent evidence of record, to include statements of the 
Veteran regarding in-service acoustic trauma.  Rationale was 
provided for the opinion proffered.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
rationale for such a requirement is that the functional effects 
are for consideration in rating the disability.  The Board finds, 
in the decision below, that service connection for bilateral 
hearing loss disability is not warranted; therefore, fully 
described functional effects are not needed.  Nevertheless, the 
August 2009 VA examiner noted that the Veteran reported that, at 
work, he could only use the phone with his left ear, and that he 
has difficulty understanding the television and conversational 
speech.  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hearing loss disability, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran avers that he has bilateral hearing loss disability 
as a result of active service.  The first element of a claim for 
service connection is that there must be evidence of a current 
disability. 

An August 2009 VA audiological evaluation report revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
80
100
LEFT
25
30
35
45
40

The word recognition score was 36 percent for the right ear and 
88 percent for the left ear using the Maryland CNC word list 
test.  Thus, the Veteran has bilateral hearing loss disability 
for VA purposes.  

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran's STRS are negative for any complaints of, or treatment 
for, hearing loss.  The Veteran's service records reflect that he 
participated in action against the Japanese enemy at Iwo Jima, 
Volcano Islands, from February 19, 1945 to March 27, 1945.  The 
Veteran contends that he served as a rifleman and that, at one 
point, he was "blown up" by an exploding shell.  The Board 
finds that exposure to acoustic trauma in service, to include 
combat incidents, is consistent with the circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a) and (b) (West 2002).  
As such, the Board finds that the second element of a service 
connection claim, injury in service, has been met.

The third requirement for service connection is medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The Board finds, for reasons noted below, 
that the third requirement for service connection has not been 
met.  

An August 2009 VA examination report reflects the examiner's 
opinion that the Veteran's hearing loss disability is less likely 
as not related to military service.  The examiner's opinion was 
based, in part, on the audiometric testing, and a review of the 
claims file, to include the Veteran's STRs.  

A September 1943 examination report upon entrance into service 
reflects that the Veteran's hearing on whispered voice testing 
was reported as 15/15 bilaterally.  An April 1945 examination 
report upon separation from service reflects that his hearing on 
whispered voice testing was reported as 15/15 bilaterally.  While 
audiometric testing is undoubtedly more precise than a whisper 
voice test, the whisper voice test is an alternative means of 
testing hearing. See Smith v. Derwinski, 2 Vet. App. 137, 138, 
140 (1992).  Thus, the Veteran's hearing was noted to be normal 
upon separation from service.  In addition, the Veteran's STRs 
are negative for any complaints of, or treatment for, hearing 
loss.

In his March 2009 claim, the Veteran contended that he has 
experienced his hearing loss since service in 1945.  The earliest 
clinical evidence of hearing loss is 2009.  As noted above, an 
undated handwritten note, presumable from 2009, reflects the 
Veteran had bilateral hearing loss.  The August 2009 VA 
examination report reflects bilateral hearing loss disability; 
thus, the earliest evidence of hearing loss is approximately 64 
years after separation from service.  The lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a service 
connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board acknowledges that the Veteran is competent to report 
that he has had hearing loss since service; there is no clinical 
evidence to corroborate any such hearing loss.  While the absence 
of any corroborating medical evidence supporting assertions, in 
and of itself, does not render lay statements incredible, such 
absence is for consideration in determining credibility.  
Although the Veteran' reports that he has had his hearing loss 
since service, the VA examiner opined that it would have been 
difficult for the Veteran to have passed a whispered voice test 
with that level of hearing loss.  The examiner opined that it is 
possible that the Veteran acquired some unknown degree of high 
frequency hearing loss while in the service, but not to the 
degree of the current loss.  The Board finds that the portion of 
the opinion which uses the term "possible" is too speculative 
to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship).  
Thus, there is no competent clinical evidence of record that 
causally relates the Veteran's bilateral hearing loss disability 
to service, a necessary element for entitlement to service 
connection.  To the contrary, the only clinical opinion of record 
is against a finding that the Veteran's hearing loss disability 
is causally related to service.  The Veteran has not been shown 
to possess the requisite training or credentials needed to render 
a competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion as to etiology does not constitute 
competent medical evidence and lacks probative value.  Espiritu, 
supra.

The Board sincerely appreciates the Veteran's honorable and 
heroic service to his country; however, the evidence reflects 
that service connection for bilateral hearing loss disability is 
not warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




REMAND

The Veteran avers that he has skin cancer due to ionizing 
radiation exposure in service.  The Veteran's service personnel 
record reflect that he participated in the occupation of the 
Sasebo area, Kyushu, Japan while a member of the 5th Marine 
Division, from September 23, 1945 to October 20, 1945.  The 
Veteran contends that he actually patrolled the streets of 
Nagasaki.

Although the RO noted in its rating decision, and in the SOC, 
that the history of the 3rd Battalion, 26th Marines, 5th Division 
does not show occupation of Nagasaki, no such evidence is 
included in the claims file.  Information reflecting the service 
of the 3rd Battalion, 26th Marines, 5th Division, such as 
operational unit records should be associated with the claims 
file.  If the records reflect that the Veteran served within 10 
miles of the city limits of Nagasaki, dose data should be 
requested from the Department of Defense in accordance with 
38 C.F.R. § 3.311 (a)(2)(ii).  If the evidence does not reflect 
that the Veteran served within 10 miles of the city limits of 
Nagasaki, a dose estimate should be obtained from the Under 
Secretary for Health in accordance with 38 C.F.R. § (a)(2)(iii), 
regardless of the lack of a DD Form 1141.

The Veteran avers that he has been having cancers removed since 
1949.  (See May 2009 statement).  The earliest clinical evidence 
of record of the Veteran having skin cancer is an October 2005 VA 
record which reflects a history of excision of basal cell 
carcinoma of the nose and bilateral arms.  The Board finds that 
VA should attempt to obtain any records, not associated with the 
claims file, regarding the Veteran's skin cancer since 1949. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)


1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for skin 
cancer, to include treatment since 1949.  
After obtaining a completed VA Form 21-4142, 
the AOJ should attempt to obtain any pertinent 
medical records, to include any private and VA 
dermatology records.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  All 
documents received by VA should be associated 
with the claims folder.

2.  Contact National Archives at College 
Park, Maryland, (Modern Military Records 
Branch for the Marine Corps) or the 
appropriate agency to obtain operational unit 
records from the 3rd Battalion, 26th Marines, 
5th Division to determine if the Veteran's 
unit served in Nagasaki, or within 10 miles 
of the city limits of Nagasaki.   

3.  Request a dose assessment from the 
appropriate office pursuant to 38 C.F.R. § 3.311 
(a)(2)(ii) or 38 C.F.R. § 3.311 (a)(2)(iii).  
Provide the office with a copy of this remand 
and the claims file.

4.  If the Department of Defense or the Under 
Secretary for Health determines that the Veteran 
was exposed to ionizing radiation, and if the 
Veteran's skin cancer became manifest five years 
or more after exposure, refer the claim to the 
Under Secretary for Benefits for further 
consideration pursuant to 38 C.F.R. § 3.311 
(b)(1)(iii).

5.  Thereafter, upon receipt of any opinion 
regarding dose assessment and/or an opinion 
from the Under Secretary for Benefits, 
readjudicate the issue on appeal, considering 
all evidence received since issuance of the 
most recent statement of the case in June 
2010.  If the benefit sought is not granted, 
issue a supplemental statement of the case and 
afford the appellant and his representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


